                                                                                        JS-6


 1 A. SASHA FRID (State Bar No. 216800)
   sfrid@millerbarondess.com
 2 JEFFERY B. WHITE (State Bar No. 291086)
   jwhite@millerbarondess.com
 3 MILLER BARONDESS, LLP
   1999 Avenue of the Stars, Suite 1000
 4 Los Angeles, California 90067
   Telephone: (310) 552-4400
 5 Facsimile: (310) 552-8400
 6 Attorneys for Plaintiff
   ATELIER FASHION COMPANY, INC.
 7
 8                            UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 ATELIER FASHION COMPANY,                          CASE NO. 2:18-cv-02308 PA (GJSx)
   INC., a California corporation,
12                                                   ORDER GRANTING
                Plaintiff,                           STIPULATION TO DISMISS
13                                                   ENTIRE CASE WITH PREJUDICE
         v.
14                                                   Assigned for All Purposes to:
   AMIRI AND ASSOCIATES, a                           District Judge Percy Anderson and
15 business entity of form unknown;                  Magistrate Judge Gail J. Standish
   ALBERT AMIRI, an individual; and
16 DOES 1 through 10, inclusive,                     Action Filed: March 21, 2018
                                                     Pretrial Conf.: December 21, 2018
17                   Defendants.                     Trial Date: January 15, 2019
18
19
20
21
22
23
24
25
26
27
28
     405005.1                                                     Case No. 2:18-cv-02308 PA (GJSx)
                  ORDER GRANTING STIPULATION TO DISMISS ENTIRE CASE WITH PREJUDICE
1                                               ORDER
2               The Stipulation to Dismiss Entire Case with Prejudice (the “Stipulation”) by
3 and between Plaintiff Atelier Fashion Company, Inc. (“Atelier”) and Defendants
4 Amiri and Associates (“Amiri”) and Alberto Amiri (“Amiri”) is GRANTED.
5               IT IS HEREBY ORDERED that the entire case is dismissed with prejudice
6 with each side to bear its own attorney’s fees and costs.
7
                   8 2018
8 DATED: November __,
9
10
                                                                Percy Anderson
11
                                                           United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     405005.1
                                                  2                Case No. 2:18-cv-02308 PA (GJSx)
                   ORDER GRANTING STIPULATION TO DISMISS ENTIRE CASE WITH PREJUDICE
